Citation Nr: 1543564	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased disability rating in excess of 50 percent for schizophrenia, residual type with depressive features, prior to January 31, 2013 and in excess of 70 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and December 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These matters were previously remanded by the Board in December 2012.  Thereafter, a June 2013 RO decision granted an increased disability rating of 70 percent for schizophrenia, residual type with depressive features, effective January 31, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for schizophrenia remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2013, the Veteran submitted a notice of disagreement (NOD) with the June 2013 RO decision as to both the effective date of the increased 70 percent disability rating and the 70 percent disability rating itself; this was followed by the issuance of a February 2015 statement of the case (SOC) and the Veteran's February 2015 VA Form 9 substantive appeal.  The Board is mindful that the Veteran's claim as stated in his July 2013 NOD is actually a continuation of his prior increased rating claim already before the Board on appeal.  He has not at any time contested the original effective date of service connection; rather, his ongoing disagreement is regarding the assigned initial 50 percent and staged 70 percent disability ratings for his schizophrenia.  As such, in order to avoid additional confusion, the Board has maintained its characterization of the issue as listed on the title page.  

Following the June 2013 RO decision, the Board issued a January 2014 decision with denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded his claims of entitlement to an increased disability rating in excess of 50 percent for schizophrenia prior to January 31, 2013 and in excess of 70 percent thereafter, and entitlement to a TDIU.  

The Veteran subsequently appealed the denial of his claim of entitlement to service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued a Memorandum Decision which vacated the January 2014 Board denial of the Veteran's claim of entitlement to bilateral hearing loss and remanded the matter for readjudication.  As discussed below, the Board finds that further development is necessary, and remand is required.  

Moreover, as discussed below, the Board finds there has not been substantial compliance with the Board's January 2014 remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  
 
Therefore, the issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased disability rating in excess of 50 percent for schizophrenia, residual type with depressive features, prior to January 31, 2013 and in excess of 70 percent thereafter, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims on appeal.  Specifically, the Veteran must be afforded a new VA examination which is adequate and consistent with the January 2015 Court Memorandum Decision.  Additionally, VA must make appropriate efforts to obtain previously identified private psychiatric treatment records as directed within the January 2014 Board remand.  Finally, the Veteran's claim of entitlement to TDIU remains inextricably intertwined with his additional claims remanded herein; therefore, adjudication if his TDIU claim is deferred and must also be remanded.  


I.  Service Connection - Bilateral Hearing Loss

The January 2015 Court decision found that remand was warranted because the May 2012 VA examination lacked clarity and was internally inconsistent.  Specifically, the Court noted the seemingly contradictory conclusions of the May 2012 VA examiner that the Veteran's hearing loss was less likely than not due to active service, while the Veteran's tinnitus, which was at least as likely as a symptom associated with his hearing loss, was at least as likely as not the result of his military noise exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, upon remand, the Veteran must be afforded an adequate VA examination which reconciles the internal inconsistencies of the May 2012 VA examination.  




II.  Increased Rating - Schizophrenia

As noted within the January 2014 Board remand, during the January 2013 VA psychiatric examination, the Veteran reported that he had received private psychiatric treatment from Dr. D.A. for the prior year, and the VA examiner noted that such records were not associated with the claims file.  VA's duty to assist requires that VA undertake reasonable efforts to secure relevant records.  Reasonable efforts generally include an initial request of the provider and at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  To facilitate such efforts the Veteran must provide necessary information and releases to VA.  38 C.F.R. § 3.159(c)(1)(i-ii).  The identified private psychiatric treatment records are clearly relevant to the Veteran's increased rating claim.  Moreover, the record contains a February 2015 authorization from the Veteran for VA to obtain private treatment records from Dr. D.A.; however, it does not appear that VA has yet made any attempt to obtain such records.  As such, the Board finds that there has not been substantial compliance with the Board's January 2014 remand directives, and an additional remand is required in order to obtain the private treatment records identified by the Veteran.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  


III. TDIU

The Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the Veteran's additional claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the potential award of service connection for bilateral hearing loss and the disability rating assigned regarding the Veteran's service-connected schizophrenia impacts the evaluation of his claim of entitlement to a TDIU rating.  Accordingly, remand is required.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claimed bilateral hearing loss.  The VA examiner is to review the entire claims folder, including any electronic documents and a copy of this remand.  Such review must be noted in the resulting examination report.  All necessary testing and examination must be conducted.  

The examiner is asked to render an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (a 50 percent probability or greater) related to his active service.  

The opinion must specifically resolve the inconsistencies noted in the May 2012 VA examination.  Specifically, the prior VA examiner noted that the Veteran's hearing loss was less likely than not due to active service, while the Veteran's tinnitus, which was at least as likely as a symptom associated with his hearing loss, was at least as likely as not the result of his military noise exposure.  Such inconsistencies must be unequivocally resolved by the new examination, with a supporting rationale for any opinion rendered.  

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993),

2.  Utilize the February 2015 VA Form 21-4142 submitted by the Veteran to request his private treatment records from Dr. D.A.  All records received must be associated with the claims file.  If any records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be clearly made in the claims file.  

3.  Following the above development, review the claims file to ensure that all of the requested development is completed.  If the development is inadequate, take any corrective actions required and conduct any additional development warranted.  

4.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




